CHITTENDEN, J.
Epitomized Opinion
Sibold was convicted of violating an ordinance of Bowling Green, making it unlawful to operate a bu-^ which indiscriminately accepts or discharges passengers for hire within the city without obtaining a license. Sibold was driving the bus liétween Toledo and Findlay and while he was passing through Bowling Green was arrested; although he neither accepted nor discharged passengers nor made any stops within the city until he was arrested. Sibold claims that the ordinance in question is invalid because it is an attempt by the city to exact toll from busses passing-through the. city. He also claims that the sentence was improper in that it stated “defendant should pay a fine of $25, etc., and should stand committed until, the fine and costs were paid.”
Held by Court of Appeals in reversing the conviction :
1. A conviction, under an ordinance making it unlawful to operate a bus which indiscriminately accepts or discharges passengers is unwarranted, unless it is proved that defendant did at the time charged, accept or discharge passengers. The’ previous practice of the defendant is immaterial to the case.
2. An ordinance regulating the operation of motor busses within a city, is not an attempt to exact toll from busses passing through the city. The court does not attempt to decide as to the power of the city to pass such an ordinance.
3. A sentence stating that “the defendant is committed until fine and costs are paid” is erroneous in that it does not provide “committed until fine, is paid or otherwise discharged by law,